Citation Nr: 0801935	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-30 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation greater than 
50 percent for 
post-traumatic stress disorder (PTSD), excluding the period 
from May 13, 2007 to June 30, 2007, when the veteran had a 
temporary total disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted service connection for PTSD and assigned an initial 
30 percent rating retroactively effective from March 29, 
2004, the date of receipt of the veteran's claim.  He 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (indicating when this occurs 
VA adjudicators must consider whether the veteran's rating 
should be "staged" to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

The RO has since considered additional evidence during the 
pendency of this appeal and issued another decision in July 
2007increasing the rating for the PTSD to 50 percent - with 
the same retroactive effective date of March 29, 2004.  
The RO also assigned a temporary total, i.e., 100 percent 
rating for the PTSD from May 13, 2007 to June 30, 2007, 
because the veteran had been hospitalized for more than 21 
days for treatment of this condition.  See 38 C.F.R. § 4.29 
(2007) ("paragraph 29" benefit).  And effective July 1, 
2007, upon termination of his temporary total rating, the 50 
percent rating resumed.  He has continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (indicating the veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood.  However, it does not 
cause total occupational and social impairment.  


CONCLUSION OF LAW

The criteria are met for a higher 70 percent rating, but no 
greater, for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 
(DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in June 2004 and January 
2007, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board sees the RO issued a VCAA notice letter prior to 
initially adjudicating the claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  That June 2004 VCAA letter also specifically 
asked the veteran to provide any evidence in his possession 
pertaining to the claim, as did the more recent January 2007 
VCAA letter.  Id. at 120-21.  

If there was even arguably any deficiency in the notice to 
the veteran or the timing of these notices, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by the VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

Note also that, in an August 2007 letter, the veteran 
received the required notice concerning both the disability 
rating and downstream effective date element of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA medical records, 
private medical records, and the reports of his VA 
compensation examinations.  As there is no other indication 
or allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Claims for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, as mentioned, the veteran's 
rating may be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, DC 9411.  The diagnostic criteria set forth in The 
American Psychiatric Association:  Diagnostic And Statistical 
Manual Of Mental Disorders, (4th ed. 1994) (DSM-IV) have been 
adopted by VA.  38 C.F.R. § 4.125(a).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
A GAF score is a scaled reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  According 
to DSM-IV, a GAF score of 31-40 indicates some impairment in 
reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood.  A GAF score of 41-50 indicates 
serious symptoms or any serious impairment in social, 
occupation, or school functioning.  A GAF score of 51-60 
indicates moderate symptoms or moderate difficulty in school, 
occupational, or social functioning.    

According to the DSM-IV criteria, a 50 percent rating is 
warranted for PTSD when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted when there 
is occupational and social impairment with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

While testifying during his September 2007 Travel Board 
hearing, the veteran stated that he did not take prescription 
medications for his PTSD because they did not help and some 
had negative side effects.  He said he had homicidal and 
suicidal thoughts every day.  He also indicated he had never 
been married and had no relationships at all.  He did not 
speak to his brother and was estranged from his parents 
before they died.  The longest he could maintain a dating 
relationship was three months.  He stated that his only hobby 
was riding his bicycle, which he enjoyed doing alone.  He 
added that, since graduating from a seven-week residential 


VA PTSD program, he tended to be a bit more social and had 
joined the Masons.  He did not know if he would continue 
going to the meetings, however, or whether he would fit in 
with the other members.  He described a litany of PTSD-
related symptoms, difficulty sleeping (including because of 
nightmares), intrusive thoughts, and ritualistic guarding of 
his premises, etc.  Concerning his employment history, 
he indicated that he had worked for a corporation for 35 
years, but that he had been demoted from senior store keeper 
(foreman), so the severity of his PTSD had prevented him from 
realizing his promotion potential.

The veteran participated in the VA residential PTSD program 
from May 13, 2007 to June 28, 2007.  A June 2007 report from 
the day of his graduation from the program assigned a GAF 
score of 38.  His GAF score upon admission to the program was 
36.  The psychiatrist stated the veteran was easily angered 
and irritated, and that he suffered from extreme 
hypervigilance, exaggerated startle response, hyperarousal, 
difficulty concentrating, avoidance and numbing symptoms, 
flashbacks, and guilt.  At his last session with the 
psychiatrist before graduating from the program, the veteran 
was cooperative and a good historian.  His speech rate and 
content were normal.  His affect was anxious and angry about 
past events; his mood was congruent to his affect.  His 
thought processes were normal and his recent and remote 
memory was intact.  The psychiatrist concluded the veteran 
was totally and permanently disabled by severe and chronic 
PTSD, and that he would require ongoing outpatient therapy.  

In May 2007, the veteran underwent an evaluation prior to 
entering the VA residential PTSD program.  During the 
evaluation, he stated that he had no contact with his brother 
and that he avoided his family, crowds, and driving.  His 
only hobby was bicycling, and he stated that his only support 
group was the Denver Vet Center.  He was employed as a 
Storekeeper at a company where he had worked for over 30 
years.  He was easily angered and related incidents of verbal 
outbursts at work.  When at home, he checked his locks 
several times a day and walked around his home as if he were 
on guard duty.  He startled easily and had frequent sleep 
disturbances including awakening, intrusive thoughts, and 
difficulty falling asleep.  He slept for approximately four 
or five hours per night, waking six times a night.  He 
avoided activities that he enjoyed prior to entering the 
military.  He experienced survivor guilt.  He reported 
frequent suicidal ideation, but denied having a plan to kill 
himself.  He also had homicidal ideation a few months prior 
to entering the PTSD program.  He stated that he would not 
hurt anyone, however, because he did not want to go to jail.  
He indicated he owned 12 firearms.  He was able to contract 
for the safety of himself and others prior to entering the 
program.  

In February 2007, the veteran had a VA PTSD examination.  He 
felt depressed and had daily suicidal and homicidal thoughts.  
His homicidal thoughts were directed at people who worked 
with him.  He felt angry with his union, who he felt did not 
represent him properly.  He had no social life at all and was 
very unhappy and uncomfortable around people.  He had daily 
flashbacks and nightmares every night.  He reported lower 
energy and feeling emotionally numb.  He had road rage and 
drove with his car windows rolled up so that people could not 
hear him verbally abusing other drivers.  He reported being 
estranged from his brother.  

Upon examination, the veteran's speech was under reduced 
pressure, and his thought content revealed a loosening of 
associations, delusions, or hallucinations.  He alluded to 
possible visual hallucinations out of the corner of his eye.  
He was given the SLUMS mental status examination; he 
performed poorly, receiving a score that indicated dementia.  
The examiner opined that the veteran's poor performance was 
due to lack of trying, rather than dementia.  The examiner 
diagnosed PTSD and assigned a GAF score of 60, indicating the 
veteran had not improved since his last examination and had 
"lost some ground."  The examiner described the veteran as 
"seriously afflicted with homicidal and suicidal ideation 
and serious depression."  

A July 2006 statement from the veteran's therapist at the Vet 
Center indicated the veteran had impaired memory, lacked 
motivation, and had reduced productivity at work.  He had 
difficulty with his supervisors and poor anger control.  He 
had daily road rage, which indicated poor impulse control.  
The therapist assigned a GAF score of 45.  



In May 2005, the veteran was treated at the Vet Center.  The 
counseling psychologist indicated the veteran's closest 
relationship was with his pet parrot.  His PTSD symptoms 
caused trouble at work because he had problems with trust, 
did not socialize, and had poor anger control.  He reported 
that he was recently demoted at work due to his behavior at 
work.  The psychologist concluded that the veteran's symptoms 
had had a significant impact on his life, despite the fact 
that he appeared bright and energetic.  The psychologist 
assigned a GAF score of 41.  

In March 2005, the veteran was demoted from Senior 
Storekeeper to Storekeeper.  The reason cited for the 
demotion was that he deliberately refused to direct the other 
Storekeepers.  He was placed on temporary leave, and when he 
returned to work he was expected to display professional 
courtesy and not retaliate against others.  He had worked at 
his place of employment for over 30 years.  

A November 2004 mental health treatment record showed the 
veteran engaged in inappropriate behavior at work and had a 
GAF score of 45.

In June 2004 the veteran had a VA PTSD examination, albeit 
when he was trying to establish his entitlement to service 
connection (since granted).  He reported never being married, 
and that the longest he had dated a woman was for three 
months, after which he typically found fault with her and 
ended the relationship.  He had no friends.  He reported 
working at the same company for over 30 years, and that he 
had a long history of conflict at work.  He had considerable 
difficulty getting long with his managers and perceived them 
as specifically trying to make his job more difficult.  At 
the time of the examination, he was on probation at work for 
not being polite to customers.  He did not have contact with 
his brother, except when his parents died.  He expressed the 
desire not to have contact with his brother again, after his 
parents' financial affairs were settled.  

The veteran reported enrolling in the Denver VA Veterans 
Outreach Program from August 1989 to October 1990.  He 
resumed therapy at an Outreach Program and at the time of the 
examination, he was attending weekly group therapy sessions.  
He reported nightmares during the prior year, as well as 
intrusive memories of his time in Vietnam.  He went to a 
health club three times a week and went shopping at night to 
avoid people.  He was diagnosed with PTSD, and the examiner 
assigned a GAF score of 62.  

This evidence shows GAF scores mostly in the 40s, dropping 
into the high 30s after successfully completing the VA 
residential PTSD program.  This evidence also shows the 
veteran has absolutely no relationships with other people, 
including most notably his brother.  He was also estranged 
from his parents prior to their deaths.  He has never been 
married and cannot maintain a long-term dating relationship 
(beyond about 3 months) or friendship.  And although he 
testified that he has joined the Masons, he also cautioned 
that he is unsure whether he will continue attending the 
meetings, depending on whether he feels like he fits in.  
Aside from his recent attempts to increase his social 
activity, the evidence shows he is for all intents and 
purposes incapable of establishing and maintaining effective 
relationships.

The evidence shows the veteran has a lengthy history of 
inappropriate behavior at work, including poor anger control 
and poor relationships with his supervisors and the company's 
customers.  In fact, he was demoted due to his behavior while 
at work.  The medical evidence of record consistently shows 
he has suicidal and homicidal ideation on a daily basis, 
although he does not have plans to act on these thoughts.  He 
is irritable and his road rage shows that he has impaired 
impulse control.  His road rage and behavior at work also 
indicate he has difficulty in adapting to stressful 
circumstances.  

The veteran does not have obsessive rituals that interfere 
with his daily living, although there are reports he is 
obsessive in guarding his premises, etc.  He also does not 
have near-continuous panic.  He is, though, depressed almost 
constantly, according to the medical evidence of record, but 
his depression does not interfere with his ability to 
function independently.  His speech is always logical and 
relevant.  



So considering this evidence in the aggregate, the Board 
finds that the overall disability picture for the veteran's 
PTSD more closely approximates a higher 70 percent rating, 
although he admittedly does not display all of the symptoms 
listed for a rating at this higher level.  Concerning this, 
keep in mind the specified factors for each incremental 
psychiatric rating are not requirements for a particular 
rating but are mere examples providing guidance as to the 
type and degree of severity, or their effects on social and 
work situations.  Thus, any analysis should not be limited 
solely to whether the symptoms listed in the rating scheme 
are exhibited; rather, consideration must be given to factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Therefore, based on 
the findings mentioned, the severity of the veteran's PTSD is 
most commensurate with a higher 70 percent rating, so this 
rating must be assigned.  See 38 C.F.R. § 4.7.

The veteran's PTSD symptoms, however, do not meet the 
requirements for an even higher 100 percent rating because 
the evidence does not show he has total occupational and 
social impairment.  38 C.F.R. § 4.130, DC 9411.  Although 
there obviously have been several documented instances at his 
job where his behavior has been deemed unacceptable - 
indeed, even ultimately resulting in a demotion, the fact 
remains that he has been continuously employed at this same 
company for more than 35 years.  He also is independent in 
his activities of daily living.  And while he has no social 
relationships, he testified during his recent hearing that he 
is trying to rectify this problem by joining the Masons.  He 
also indicated during his hearing that he is in a fishing 
club, albeit more so for the good food provided at the 
meetings rather than to fish, per se.  As well, he has a 
hobby, bicycling, which allows him to calm himself.  The 
evidence does not show he has gross impairment in his thought 
processes and communication.  In fact, to the contrary, his 
therapists consider him a good historian and describe him as 
"bright and energetic."  He has daily suicidal and 
homicidal ideation, but has repeatedly stated that he would 
not actually follow through with a plan to kill himself or 
others, realizing that if he did the latter he would go to 
jail.  So he fully realizes this is not in his best interest.  
Additionally, he contracted for safety.  There is no evidence 
of record that he has ever neglected his personal hygiene or 
that he could not perform his activities of daily living.  
There is also no evidence suggesting he has ever had 
disorientation as to time, person, and place, etc., or memory 
loss severe enough to cause him to forget the names of 
relatives, his own occupation, or his own name.  Therefore, 
the overall disability picture for his PTSD does not more 
closely approximate a 100 percent rating.  38 C.F.R. § 4.7.  
Therefore, in this respect, the preponderance of the evidence 
is against his claim, in turn meaning there is no reasonable 
doubt to resolve in his favor.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Since, as mentioned, this appeal arises from an initial 
rating decision that established service connection and 
assigned an initial disability rating, it is not the present 
level of disability that is of primary importance, rather the 
entire period is to be considered since the effective date of 
the award to ensure that consideration is given to the 
possibility of staging the rating; that is, the Board may 
assign separate ratings for separate periods of time based on 
the facts found.  See Fenderson, 12 Vet. App. at 125-26.  The 
veteran, however, has not met the requirements for a 100 
percent rating at any time since the effective date of his 
award, so the Board may not stage his rating because he has 
been, at most, 70 percent disabled during the entire period 
at issue.  Also keep in mind the RO already has assigned a 
temporary 100 percent rating for the period from May 13, 
2007, to June 30, 2007, while he attended the VA's inpatient 
residential PTSD program that lasted more than 21 days.  See 
38 C.F.R. § 4.29.  So that, itself, was tantamount to staging 
his rating because he received compensation at a higher 
level.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  As 
mentioned, he has been employed at the same company for over 
35 years and, despite the conflicts with his coworkers, 
supervisors and customers, he continues to maintain 
substantially gainful employment.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  So the Board does not have to refer this case 
to the Compensation and Pension service for consideration of 
an extra-schedular rating.  VAOPGCPREC 6-96.  See also 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 70 percent rating, but no greater, is granted for 
the PTSD, excluding the period from May 13, 2007 to June 30, 
2007, when the veteran had a temporary total disability 
rating.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


